LARSEN, Justice,
dissenting.
I dissent.
On August 23, 1979, the Fairview Education Association requested “an extension of the present contract . . . which would include an extension of all terms of the present contract....” (Emphasis added.) In response, the Board of Education notified the Association that it had passed a resolution extending the contract for a period of time up to sixty days. That resolution provided that the “current teacher contract” would be extended “with the same terms and conditions that are presently in effect.”
Nevertheless, the majority has concluded that the payment of stepped-up salary increases beyond the years specified in the expired agreement would “change[ ] the existing relationship in the context of the terms and conditions subject to the very negotiations sought to be fostered.” at 521.
The status quo in this case — the last actual, peaceable and lawful noncontested status which preceded the controver*548sy — was the payment of Fairview School District teachers pursuant to the 1978-79 salary schedule contained in the expired agreement, and that salary schedule includes increases in compensation based upon years of service.
I would hold that teachers working under the extended agreement were entitled to compensation commensurate with their years of service, and that the school district’s failure to increase the teachers’ salaries to reflect an additional year of service constituted a refusal to maintain the status quo — a lockout — thus entitling the teachers to unemployment compensation benefits. Accordingly, I would affirm the order of the Commonwealth Court.